Citation Nr: 1705420	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  12-06 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1973 to July 1977 and from November 1990 to August 1991.    This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO). In November 2016, a Video Conference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  

Because the Board is granting entitlement to TDIU based solely on the Veteran's PTSD, as will be discussed in detail below, the issue of entitlement to SMC at the housebound rate is raised by the record and is therefore part of the current appeal. See 38 C.F.R. § 3.155 (d)(2), 3.350 (2015); Akles v. Derwinski, 1 Vet. App. 118 (1991).


FINDINGS OF FACT

1.  The Veteran is service connected for post traumatic stress disorder, evaluated as 70 percent disabling, effective August 16, 2001.   

2.  On account of his psychiatric condition, the Veteran last worked in 2001 as a supply clerk.  

3.  A VA clinician expressed the view that the Veteran is permanently and totally disabled from consistent gainful employment due to his PTSD.  

4.  Throughout the entire appeal period, the evidence is in relative equipoise as to whether the Veteran is unemployable due to the effect of his service-connected PTSD.

5.  The Veteran is entitled to special monthly compensation (SMC) at the housebound level.
CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for a TDIU rating are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).

2.  The criteria are met for SMC from April 20, 2015. 38 U.S.C.A. § 1114 (s) (West 2014); 38 C.F.R. § 3.350 (i) (2016); Bradley v. Peake, 22 Vet. App. 280 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. TDIU Legal Criteria 

TDIU is assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16. Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is either one disability ratable at 60 percent or more, or, if more than one disability, at least one disability is ratable at 40 percent or more and the multiple service connected disabilities combine to a disability rating of 70 percent or greater. 38 C.F.R. § 4.16(a).   For these purposes, disabilities of common etiology are considered a single disparity.  Id.

For a Veteran to prevail on a claim for a TDIU rating, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See 38 C.F.R. 4.16(a).  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In determining whether a Veteran is entitled to a total disability rating based upon individual unemployability, the Veteran's nonservice-connected disabilities or advancing age may not be considered.  

II. Factual Background and Analysis

Service connection is in effect for posttraumatic stress disorder (PTSD), rated as 70 percent disabling since August 16, 2001, chronic fatigue syndrome as 40 percent disabling since April 20, 2015, and 60 percent since January 15, 2016, chronic sinusitis rated as 30 percent disabling since February 12, 2013, bronchiolitis rated as 10 percent since April 20, 2015, and irritable bowel syndrome rated as 10 percent disabling since April 20, 2015.  

The Veteran filed for TDIU in December 2009, indicating he last worked full time in October 2001 at Columbus Air force base, where he worked as a supply clerk.

As such, the Veteran has met the percentage requirements for TDIU for the entire period on appeal.  38 C.F.R. § 4.16(a).

The central inquiry in determining whether a Veteran is entitled to TDIU is whether the service-connected disabilities are of sufficient severity to produce unemployability.  Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993).

Social Security Administration (SSA) records indicate the Veteran has been in receipt of disability benefits since July 2001 on account of anxiety related disorders.  He last worked in 2001, as he was medically discharged from work due to his psychiatric issues.  

In August 2008, a joint statement by a nurse practitioner, and physician from the Tuscaloosa VAMC was submitted.  In the statement, it was concluded that the Veteran is permanent and totally disabled from consistent gainful employment due to his severe and continuing PTSD symptoms, which have greatly reduced his cognitive, social and vocational functioning.  

In March 2010 the Veteran underwent a VA examination.  The Veteran was found to have moderate social and occupational impairment due to PTSD.  The Veteran was noted as retiring in 2001.  The examiner concluded there is not total occupational and social impairment due to PTSD.   

In a March 2012 statement, the Veteran reported an inability to concentrate and sleep that effect his daily functioning.  

In March 2013, the Veteran was afforded a Gulf War General medical examination, and with regard to his sinus condition the examiner concluded the Veteran's sinus condition may likely mildly impact physical and sedentary labor requiring work in dusty environments.

In April 2013, the Veteran underwent a psychiatric exam.  He was noted as having occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or symptoms control by medication.  

In a July 2014 PTSD Disability Benefits Questionnaire, it was noted the Veteran has difficulty adapting to stressful circumstances, including work or a work like setting. 

In August 2015 the Veteran underwent a psychiatric examination.  He was found to have occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  

In August 2015, the Veteran underwent a respiratory conditions examination.  The examiner concluded that the Veteran's respiratory condition mildly to moderately impact his physical and sedentary labor during periods of exacerbation resulting in dyspnea and fatigue.  

In September 2015, the Veteran underwent a chronic fatigue examination.  The examiner concluded his chronic fatigue mildly to moderately impact his physical land sedentary labor due to decreased concentration, fatigue, and lost work time.  

In September 2015, the Veteran underwent an intestinal conditions VA examination.  The examiner concluded the Veteran's intestinal condition mildly to moderately may impact his physical and sedentary labor during flare-ups resulting in pain, decreased concentration and fatigue.  

In March 2016, the Veteran underwent a chronic fatigue examination.  The examiner concluded that the Veteran's chronic fatigue may likely moderately impact physical and sedentary labor, secondary to fatigue, m decreased concentration and lost work time.  

There is persuasive evidence that shows that due to the Veteran's service connected PTSD, he is unable to secure and follow a substantially gainful occupation.  Starting in August 2008, in a statement from the VAMC, it was noted the Veteran was permanently and totally disabled from consistent employment due to his PTSD.  According to the SSA findings, the Veteran has been permanently disabled since 2001, on account of his psychiatric condition.  The Board resolves reasonable doubt in favor of the Veteran that the severity of his PTSD symptoms probably more nearly rendered him unemployable even as far back as in 2009 when he filed his claim.  Thus, the Board finds that the Veteran is entitled to a TDIU due to his PTSD.  

Special Consideration

The Board further observes that VA has a "well-established" duty to maximize a claimant's benefits. See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim" and remanding, pursuant to VA's duty to maximize benefits, for VA to determine whether the Veteran's posttraumatic stress disorder, rated 70 percent disabling, would entitle him to a TDIU and, therefore, to SMC). 

Special monthly compensation is payable where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities. This requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime. 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute. Under the law, subsection 1114(s) benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.

The Court has held that although a TDIU may satisfy the "rated as total" element of section 1114(s), a TDIU based on multiple underlying disabilities cannot satisfy the section 1114(s) requirement of "a service-connected disability" because that requirement must be met by a single disability. The Court declared, however, if a Veteran were awarded a TDIU based on multiple underlying disabilities and then later receives a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, that the order of the awards was not relevant to the inquiry as to whether any of the disabilities alone would render the Veteran unemployable and thus entitled to a TDIU rating based on that condition alone. Buie v. Shinseki, 24 Vet. App. 242, 250 (2010). 

In this case the Board awards the Veteran a TDIU based solely due to his PTSD. The Veteran is service-connected for five disabilities, PTSD, chronic fatigue syndrome, chronic sinusitis, bronchiolitis, and irritable bowel syndrome.  Since August 16, 2001, PTSD is rated as 70 percent disabling.  In Bradley v. Peake, 22 Vet. App. 280, 294 (2008), the Court determined that a separate TDIU rating predicated on one disability (although perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation under 38 U.S.C.A. § 1114(s).  

The Board finds that although his PTSD is not at 100 percent, for SMC purposes this disability satisfied the requirement of a "service-connected disability rated as total." See Buie v. Shinseki, 24 Vet. App. 242, 251 (2011); see also Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  Starting February 12, 2013, the Veteran is in receipt of a 30 percent rating for chronic sinusitis.  Effective April 20, 2015, the Veteran is in receipt of a 40 percent rating for chronic fatigue syndrome, a 10 percent rating for bronchiolitis, and a 10 percent rating for irritable bowel syndrome.  Starting April 20, 2015, because the Veteran is in receipt of additional service-connected disabilities that are independently rated at least 60 percent, the criteria for SMC at the housebound rate have been met.  


ORDER

Entitlement to a TDIU is granted.  

Special monthly compensation at the "s" rate is granted from April 20, 2015.




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


